DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merit for Claims 1 – 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 and 7 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (DE 10 2016 006 039 A1) as cited by Applicant – translation provided in view of Busse (DE 10115975 A1).
Regarding Independent Claim 1, Stein teaches an optical detection system (sensor module, 12; Fig. 2) for a vehicle (motor vehicle, 10) comprising; at least one sensor (sensors, 14, 16, 18 and 20); and a spraying device (optical cleaning units, 24 and 26) for spraying a cleaning product onto the glazed surface of the at least one sensor (Paragraph [0028]), the at least one sensor (14) being electrically connected to a power-supply and a control network (Paragraph [0028]), wherein the at least one sensor (14) and the spraying device (24) are electrically connected to each other in the aim of controlling the spraying device (Paragraph [0028).  
Stein does not teach the control network extending across the vehicle and transmitting control information for the spraying device.
Busse, however, teaches a system wherein a control network extends across the vehicle and transmits control information for the spraying device (Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stein to further include the control network extending across the vehicle and transmitting control information for the spraying device, as taught by Busse, to provide a device that is logically connected to a washing water level measuring device in such a way that in the event of a shortage or a reserve level, the nozzles on the driver's side can be actuated automatically or exclusively.
Regarding Claim 2, Stein, as modified, teaches the optical detection system (sensor module, 12; Fig. 2) wherein the spraying device (24) comprises an atomizer and an actuation device for actuating the atomizer (Stein teaches a pump that transports a cleaning liquid and sprays the liquid onto a surface).  
Regarding Claim 3, Stein, as modified, teaches the optical detection system (sensor module, 12; Fig. 2) wherein the actuation device (pump) and the sensor (14) include electrical connection elements that cooperate to transmit at least one selected from a group consisting of a power supply and a control instruction from the power-supply and control network to the actuation device, by the sensor (14; Paragraph [0028]).  
Regarding Claim 4, Stein teaches the optical detection system (sensor module, 12; Fig. 2) wherein the actuation device (pump) includes a control electronic module for ensuring control of same (Paragraph [0028] via the cleaning module).  
Regarding Claim 5, Stein teaches the optical detection system (sensor module, 12; Fig. 2)  wherein the sensor (sensors, 14, 16, 18 and 20) comprises an electrical connection terminal and the actuation device comprises an electrical connection plug (Paragraphs [0010] and [0028] – Stein teaches the cleaning devices and the sensors being plugged into the data processing device 30 and further illustrated in Fig. 2), the electrical connection plug of the actuation device being electrically connected 2to the power-supply and control network via the electrical connection terminal of the sensor (Paragraphs [0010] and [0028] – Stein teaches the cleaning devices and the sensors being plugged into the data processing device 30 and further illustrated in Fig. 2).  
Regarding Claim 7, Stein teaches the optical detection system (sensor module, 12; Fig. 2) wherein the sensor (14) includes a control electronic module (cleaning module, 28) configured to control the operation of the actuation device (pump; Paragraph [0028]).  
Regarding Claim 8, Stein teaches the optical detection system wherein the sensor (14) comprises a first electrical connection terminal (to data processing device; 30) and a second electrical connection terminal (to cleaning module, 28) separate from each other (Fig. 2), and the actuation device (pump) comprises an electrical connection plug (via cleaning devices22, 24), the first electrical connection terminal of the sensor (14) being connected to the power- supply and control network and the second electrical connection terminal of the sensor being connected to the electrical connection plug of the actuation device (pump; Paragraphs [0010] and [0028] – Stein teaches the cleaning devices and the sensors being plugged into the data processing device 30 and further illustrated in Fig. 2).  
Regarding Claim 9, Stein teaches all of the elements of the optical detections system of claim 8 as described above.
Stein does not explicitly teach the optical detection system wherein only a single electrical connection terminal includes a pin
Regarding Claim 10, Stein teaches all of the elements of the optical detections system of claim 9 as described above.
Stein does not explicitly teach the optical detection system wherein each electrical connection terminal  includes two pins dedicated to supplying power, with one pin dedicated to a positive power supply terminal and one pin dedicated to earth, the two pins being electrically connected two by two, the two pins of the first electrical connection terminal being electrically connected to the power-supply and control network and the two pins of the second electrical connection being electrically connected to second and third pins of the electrical connection plug of the actuation device by means of a power supply connection cable however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide each electrical connection terminal  includes two pins dedicated to supplying power, with one pin dedicated to a positive power supply terminal and one pin dedicated to earth, the two pins being electrically connected two by two, the two pins of the first electrical connection terminal being electrically connected to the power-supply and control network and the two pins of the second electrical connection being electrically connected to second and third pins of the electrical connection plug of the actuation device by means of a power supply connection cable however, since it was known in the art that one would provide dedicated to a positive power supply terminal and one pin dedicated to earth as shown in U. S. Patent Publication 2008/0139017 A1 to Kiyofuji et al.
Regarding Claim 11, Stein teaches the optical detection system (sensor module, 12; Fig. 2) wherein a casing (made up of sides 50, 52, 54 and 56) accommodates the sensor (14) and the spraying device (24; Fig. 2).  
Regarding Claim 12, Stein teaches the optical detection system (sensor module, 12; Fig. 2) further comprising: a plurality of sensors (sensors, 14, 16, 18 and 20) and associated devices (24 and 26) for spraying a cleaning product (Paragraph [0028; Fig. 2), the plurality of sensors being electrically connected to a databus, forming the power-supply and control network, independently of each other (Paragraph [0006]).  
Regarding Claim 13, Stein teaches all of the elements of the optical detections system of claim 12 as described above.
Stein does not teach the optical detection system further comprising: a hydraulic distribution bus able to allow the cleaning product to circulate, the spraying devices being connected to the hydraulic distribution bus independently of each other.  
Busse, however, teaches a hydraulic distribution bus able to allow the cleaning product to circulate (Fig. 2; Elements 50 – 60 and Paragraph [0033], Busse teaches the suction pressure pump, 60 pumps liquid from the liquid reservoir 50 and provides liquid along a common line to each of valves 80, 90, 81 and 91.  The common line reads of the distribution bus), the spraying devices (nozzles; Paragraph [0033]) being connected to the hydraulic distribution bus independently of each other (Paragraph [0033]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stein to further include a hydraulic distribution bus able to allow the cleaning product to circulate, the spraying devices being connected to the hydraulic distribution bus independently of each other, as taught by Busse, to utilize a small force across a small cross-sectional area to transmits pressure and creates a large force over a larger cross-sectional area to clean the glazed surface, thus providing an efficient and economical cleaning device.
Regarding Claim 14, Stein teaches all of the elements of the optical detections system of claim 13 as described above.
Stein does not teach the optical detection system wherein the power-supply and control network and the hydraulic distribution bus form a single electrical and hydraulic bus for distributing the spraying devices.
Busse, however, teaches the power-supply and control network (logic control unit, 30) and the hydraulic distribution bus form a single electrical and hydraulic bus for distributing the spraying devices (Paragraph [0033]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stein to further include the power-supply and control network and the hydraulic distribution bus form a single electrical and hydraulic bus for distributing the spraying devices, as taught by Busse, to utilize a small force across a small cross-sectional area to transmits pressure and creates a large force over a larger cross-sectional area to clean the glazed surface, thus providing an efficient and economical cleaning device.
Regarding Claim 15, Stein teaches all of the elements of the optical detections system of claim 14 as described above.
Stein does not teach wherein the single electrical and hydraulic distribution bus comprises a tube comprising, a central channel and a peripheral channel.  
Busse, however, teaches wherein the single electrical and hydraulic distribution bus comprises a tube comprising, a central channel and a peripheral channel (Fig. 2; Elements 50 – 60 and Paragraph [0033], Busse teaches the suction pressure pump, 60 pumps liquid from the liquid reservoir 50 and provides liquid along a common line to each of valves 80, 90, 81 and 91.  The common line reads of the distribution bus comprising a tube and further since the tube is transporting fluid and information, it would have to consist of two channels for distribution).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stein to further explicitly include the single electrical and hydraulic distribution bus comprises a tube comprising, a central channel and a peripheral channel, as taught by Busse, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding Claim 16, Stein teaches all of the elements of the optical detections system of claim 15 as described above.
Stein does not teach wherein the central channel is for circulating the cleaning product, and wherein strands for the power-supply and control circuits are disposed peripherally to the central channel, within the tube.  
Busse, however, teaches wherein the central channel is for circulating the cleaning product, and wherein strands for the power-supply and control circuits are disposed (Fig. 2; Elements 50 – 60 and Paragraph [0033], Busse teaches the suction pressure pump, 60 pumps liquid from the liquid reservoir 50 and provides liquid along a common line to each of valves 80, 90, 81 and 91.  The common line reads of the distribution bus comprising a tube and further since the tube is transporting fluid and information, it would have to consist of two channels for distribution).  
Busse does not explicitly teach wherein strands for the power-supply and control circuits peripherally to the central channel, within the tube, however, it would have been obvious o one having ordinary skill in the art before the effective filing date of the claimed invention to provide strands for the power-supply and control circuits are disposed peripherally to the central channel, within the tube, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding Claim 17, Stein teaches all of the elements of the optical detections system of claim 15 as described above.
Stein does not teach wherein the central channel is for strands for the power-supply and the control network, and wherein the cleaning product circulates peripherally to the central channel.
Busse, however, teaches wherein a channel is provided for strands for the power-supply and the control network, and wherein the cleaning product circulates in the channel (Fig. 2; Elements 50 – 60 and Paragraph [0033], Busse teaches the suction pressure pump, 60 pumps liquid from the liquid reservoir 50 and provides liquid along a common line to each of valves 80, 90, 81 and 91.  The common line reads of the distribution bus comprising a tube and further since the tube is transporting fluid and information, it would have to consist of two channels for distribution).
Busse does not teach the cleaning product circulates peripherally to the central channel however, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cleaning product circulates peripherally to the central channel, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stein (DE 10 2016 006 039 A1) as cited by Applicant in view of Arakawa et al. (U.S. Patent Publication No. 2016/0021434 A1).
Regarding Claim 6, Stein teaches all of the elements of the optical detections system of claim 4 as described above.
Stein further teaches a connection of the sensor  (14) electrically connected to the power-supply and control network and the second pin being connected to the electrical connection plug of the actuation device, by a control and power-supply connection cable (Paragraphs [0010] and [0028] – Stein teaches the cleaning devices and the sensors being plugged into the data processing device 30 and further illustrated in Fig. 2) but does not explicitly teach the optical detection system wherein the electrical connection terminal of the sensor comprises two pins electrically connected to each other, a first pin being electrically connected to the power-supply and control network and the second pin being connected to the electrical connection plug of the actuation device, by a control and power-supply connection cable.  
Arakawa teaches a sensor (6A) wherein the electrical connection terminal of the sensor (6A) comprises two pins electrically connected to each other (Fig. 5), a first pin (62Aa) being electrically connected to the power-supply and control network and a second pin (62Ab) (Paragraph [0106]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stein to further include  the electrical connection terminal of the sensor comprises two pins electrically connected to each other, a first pin being electrically connected to the power-supply and control network and the second pin being connected to the electrical connection plug of the actuation device, by a control and power-supply connection cable since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Applicants Arguments/Remarks made in Amendment filed May 16, 2022, with respect to the rejection of claim 3under 35 U.S.C. 112(b) has been fully considered and the rejection has been withdrawn.
Applicant’s arguments, see Applicants Arguments/Remarks made in Amendment filed May 16, 2022, with respect to the rejection of claims 1 - 14 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Busse (DE 10115975 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATINA N. HENSON/Primary Examiner, Art Unit 3723